Rice, P. J.,
dissenting:
While the learned judge of the common pleas had acquired ample information in the trial of the principal case to enable him to determine that the respondent was justified in employing detectives, yet it seems to me that upon the question of the amount alleged to have been expended by her and as to the purposes for which detectives were employed it was incumbent on her to produce some evidence in addition to her ex parte affidavit and the affidavit of the chief of detectives. I am therefore unable to concur with my brethren in affirming that part of the decree relative to the sums paid for detective service.
Porter, J., concurs in foregoing.